Citation Nr: 1615135	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

4.  Entitlement to service connection for a thyroid disorder.

5.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1979 to May 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Roanoke, Virginia, which, denied service connection for a sinus disorder, sleep apnea, bilateral knee arthritis, a thyroid disorder, and pseudofolliculitis barbae.

The Veteran testified before the undersigned Veterans Law Judge in Washington, DC, at a February 2016 Board Central Office hearing.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of service connection for pseudofolliculitis barbae, a thyroid disorder, and a sinus disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At a February 2016 Board Central Office hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issue of entitlement to service connection for bilateral knee arthritis.

2.  The Veteran is currently diagnosed with obstructive sleep apnea.

3.  Symptoms of obstructive sleep apnea, including snoring and fatigue, manifested during service.

4.  The currently diagnosed obstructive sleep apnea is related to service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for entitlement to service connection for bilateral knee arthritis.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Knee Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At a February 2016 Board Central Office hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of entitlement to service connection for bilateral knee arthritis.  

As the Veteran has withdrawn the appeal regarding the issue of entitlement to service connection for bilateral knee arthritis, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral knee arthritis, and the issue will be dismissed.

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for sleep apnea and remands the remaining issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Sleep Apnea

The Veteran has advanced that currently diagnosed sleep apnea originated in service.  Initially, the Board finds that the Veteran has a current sleep apnea disability.  The report from an October 1995 polysomnogram reflects that the Veteran was diagnosed with obstructive sleep apnea.  Subsequent VA and private treatment records reflect that the Veteran continues to receive treatment for obstructive sleep apnea.

Next, the Board finds that the evidence is at least in equipoise on the question of whether symptoms of sleep apnea first manifested in service.  Service treatment records, including the April 1984 service separation examination, do not reflect any complaints, diagnosis, or treatment of sleep apnea, and the Veteran did not advance having any sleep difficulties in a corresponding April 1984 report of medical history; however, an August 1983 service treatment record reflects that the Veteran complained of feeling tired.

A March 2007 private treatment record from a sleep disorder specialist noted that the Veteran complained of snoring and observed pauses in breathing for approximately 20 years.  In a September 2010 private opinion, the Veteran's private physician noted that the Veteran had complaints of chronic fatigue since the 1980s.  Further, it was noted that during this time the Veteran's wife complained of the Veteran's snoring.

In a September 2010 statement, the Veteran advanced having symptoms of sleep apnea in service; however, due to ignorance about sleep apnea and its symptoms, the Veteran did not seek treatment until the 1990s.  In a subsequent February 2012 statement, the Veteran advanced thinking the constant fatigue "just came with the fast pace of military life."

Further, at the February 2016 Board Central Office hearing, the Veteran testified to feeling fatigued and being "always tired" during service.  In fact, on multiple occasions the Veteran was found sleeping while on shift.  The Veteran also testified that during service a roommate noted that the Veteran would snore loudly and that it occasionally appeared that the Veteran was "losing breath."

Finally, after reviewing all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed obstructive sleep apnea is related to the in-service snoring and fatigue.  The Veteran has not received a VA sleep apnea examination and no VA or private treatment records note a relationship between sleep apnea and service; however, VA has received a September 2010 private opinion from the Veteran's private physician of over 20 years.

The opinion reflects that the private physician in September 2010 reviewed the Veteran's statements concerning fatigue and snoring since service, and discussed the Veteran's sleep apnea history, including date of diagnosis and subsequent treatment.  The private physician then opined that the symptoms of snoring and fatigue were primarily related to the currently diagnosed obstructive sleep apnea.  The Board notes that the private physician was asked by the Veteran to provide an opinion "if his symptoms could have been related to obstructive sleep apnea."  While the question is framed as speculative, the opinion itself is not, and the private physician provided rationale to support the opinion.  Specifically, the private examiner stated that the opinion that the Veteran's symptoms in service were related to obstructive sleep apnea was based upon the Veteran's "response to CPAP." 

The Veteran, who is currently diagnosed with obstructive sleep apnea, conveyed fatigue in service and a fellow service member noted heavy snoring.  A private physician, in a September 2010 private opinion, opined that the in-service symptoms were primarily caused by the currently diagnosed sleep apnea.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that sleep apnea was incurred in active service, and the criteria for direct service connection have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The appeal for service connection for bilateral knee arthritis is dismissed.

Service connection for sleep apnea is granted. 


REMAND

Service Connection for PFB, a Thyroid Disorder, and a Sinus Disorder

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not received VA skin, endocrine system, and/or sinus/respiratory examinations for compensation purposes.

As to the issue of service connection for pseudofolliculitis barbae, service treatment records reflect that the Veteran was treated for this disability in service, and the Veteran has advanced having continuous symptoms of a facial skin disability since service.  Further, private treatment records reflect that the Veteran may be receiving treatment for a skin disability.  Unfortunately, it is unclear for what skin disability the Veteran has been treated and/or where the breakouts occurred.  As such, the Board finds remand warranted to determine what, if any, skin disabilities the Veteran current has, and whether any currently diagnosed skin disabilities are related to the in-service pseudofolliculitis barbae.

Next, as to the thyroid issue, the Board notes that the Veteran is currently diagnosed with and treated for hypothyroidism.  At the February 2016 Board Central Office hearing, the Veteran testified to taking medications for the hypothyroidism, and to currently weighing 202 pounds while on the medication.  When not taking the medications, the Veteran has weighed as much as 230 pounds.  In a September 2010 statement, the Veteran advanced gaining 90 pounds during service, 20 pounds of which were gained during basic training.  While the service treatment records do not reflect such a high weight gain, the Board notes that at the time of the service entrance examination in September 1974 the Veteran weighed 155 pounds, and at the time of the service separation examination in April 1984 the Veteran weighed 197 pounds.  That is an increase of 42 pounds in approximately four-and-a-half years.  Unfortunately, the Board does not have sufficient evidence before it to determine whether this in-service weight gain was normal or possibly due to a thyroid disability; therefore, the Board finds remand of this issue for examination and opinion warranted. 

Concerning the issue of service connection for a sinus disorder, a February 2010 private treatment record reflects that the Veteran was diagnosed with sinusitis, which at that time was also displaying symptoms consistent with an upper respiratory infection.  Service treatment records reflect that throughout service the Veteran received treatment for upper respiratory infections, viral syndrome, and possible allergies.  The Veteran has advanced that these were symptoms of the currently diagnosed sinusitis.  For these reasons, the Board finds remand warranted to obtain an opinion as to whether the currently diagnosed sinusitis is related to service. 

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should inquire as to whether there are any outstanding private treatment records concerning treatment of skin, thyroid, and/or sinus disabilities.  Further, the AOJ should attempt to obtain any outstanding VA medical records for the period from March 2010.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private treatment received for skin, thyroid, and/or sinus disabilities during the relevant period on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's skin, thyroid, and/or sinus disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's skin, thyroid, and/or sinus disabilities, not already of record, for the period from March 2010.

3.  Schedule the appropriate VA examination(s) to assist in determining the nature and etiology of any currently diagnosed skin, thyroid, and/or sinus disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner(s) should advance the following opinions:

Pseudofolliculitis Barbae

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed skin disability had its onset during a period of active service?  In rendering the opinion, the VA examiner should address whether any currently diagnosed skin disability is related to the pseudofolliculitis barbae treated during service?

Thyroid Disorder

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed hypothyroidism had its onset during a period of active service?  In rendering the opinion, the VA examiner should address whether the Veteran's in-service weight gain of 42 pounds was caused by an in-service thyroid disorder, to include the currently diagnosed hypothyroidism?

Sinus Disorder

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed sinus or other respiratory disorder had its onset during a period of active service?  In rendering the opinion, the VA examiner should address whether any currently diagnosed sinus or respiratory disorder is related to the in-service treatment for upper respiratory infections, viral syndrome, and/or allergies?

4.  Then, readjudicate the issues of service connection for pseudofolliculitis barbae, a thyroid disorder, and a sinus disorder.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


